THEl ATI‘ORTUEY                  GENERAL
                          ow TEXAS
                          AWESTIN. TEXAS
                                                         FAGAN    DICKsON
                                                            ---

                           April   15, 1948

Hon. A. C. Wlnborn,                               l

District Attorney,
Houston, Texas
Attention:       Hon. W. E. Richardson
                                           Opinion Flo. V-546
                                           Ret   Clerk who should
                                                 serve as Clerk of
                                                 the Juvenile Court
Dear Sirr
          We refer to your letter           of March 23, 1948, in
which you submit the following:
      *QU!&STIOB 10. 11 Could the District  Clerk
      serve as clerk of the Juvenile Court when
      the County Judge was sitting  as judge of
      the Juvenile Court?”
      “QWs1OR     10 . 2; Are there any restrictions
      in the Statutes prescribing    the duties of
      the District    Clerk of Harris County, Texas,
      which would bar him from serving ‘as the
      clerk of the Juvenile Court when said Court
      Is presided over by a District    Judge?”
      “Q~TIO~    10 1: If the District       Clerk Is
      Clerk of the Juvenile Court when It Is pre-
      sided over by a District     Judge shall the
      same statutory   requirements regarding the
      specific  records,   dockets, minutes,,et   cet-
      era apply as ti other civil     matters handled
      by the District    Clerk’s Offlce?~l
                Section   4 of Arttide   2338-l readst
            ~Establlshment of Juvenile Courts.
       There is hereby established   as folloWs,  in
       each county of the state    a court of record
       to be known as the Juven I le Court, having
Eon. A. C. Winborn - Page 2     (v-546)


     such jurisdiction  as may be necessary     to
     carry out the provisions  of this Act.

           “In counties having juvenile boards,
     such boards may designate the County Court
     or one or more of the District    Courts or
     Criminal District    Courts to be the Juvenile
     Court or Courts for such county, +nd such
     deslgndtlon   may be changed from: time to
     time by such juvenile    boards.  In all oth-
     er counties the District    Court or the Coun-
     ty Court shall be the Juvenile Court as
     agreed between the ,judges of such respec-
     tive court’s, but until such time such Coun-
     ty Court and District    Court shall have con-
     current jurisdiction    In cases of children
     coming within the terms of this Act.
           “Said Criminal District  Courts and the
     judges thereof shall have the same jurisdlc-
     tion, powers, authority   and duties as is now
     or may be conferred upon District   Courts in
     regard to such children.
            “It is provided, however,. that the- jur-
     isdiction,   powers and duties thus conferred
     and imposed upon the established     courts here-
     under are superadded jur:sdictions,     powers
     and,.duties,  It being the intention of the
     J,,Eislature  not to create hereby another ~of-
           . Appeals from judgments of such Crimi-
     nal District   Courts shall be taken to the
     proper Court of Civil Appeals.      As amended
     Acts 1945, 49th Leg., p0 5Ze c. 35, El 1.”
          The jurisdlctfon,      powers, and duties of exist-
ing courts are enlarged;     but, no new or different    court
is created by the law,    so  that  clerks of  the respective
courts contitiue to function     in the enlarged jurisdiction.
          The Juvenile Court Act was held valid by the
Supreme Court of Texas in Dendy v. Wilson, 142 TEX. 460,
179 S.W. (2d) 269, 151 A.L.R, 1217.
            The Clerk of the District Court may not serve
as clerk of a Juvenile Court when a County Judge sits as
such court.    There is no statutory restriction on the
Hon. A. C. Wlnborn - Page 3      (v-546)


duty of the District     Clerk of Harris County to serve as
clerk of the Juvenile Court when such court is presided
over by a District    Judge.    The same statutory  require-
ments regarding records,      dockets, and minutes apply to
such duties as In other civil matters in such courts.
The law contemplates that clerks of the district        and
county courts, respectively,       should serve as clerks of
such respective    courts in their enlarged jurisdiction     to
the same extent as is required of them in other proceed-
ings of such courts.
                             SUMMARY
           Clerks of the District    Courts should serve
     as clerks of district     courts sitting   as Juvenile
     Court 8 ; clerks of County Courts should serve as
     clerks of county courts sitting       as Juvenile
     Court 3. The same statutory duties are required
     of such clerks in Juvenile Court proceedings          as
     in other civil    cases renardina the keeuini? of
     records,   dockets,   minutes, and the like.    -Art.
     2338-1, Sec. 4. V.C.S.
                                        Yours very truly,
                                    ATTORNEY
                                           GENERAL
                                                 OF TEXLS




WTW rwb
                                    BY
                                     al$&+4
                                        .
kncls.                                   A’sslstant


                                    APPROVED:



                                    ATTORNEY
                                           GENEFLAL